             Case 1:20-cv-03091-LLS Document 5 Filed 08/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RANDY SWINSON,

                                  Petitioner,
                                                                    20-CV-3091 (LLS)
                      -against-
                                                                ORDER OF DISMISSAL
CY VANCE; CYNTHIA BRANN; JOSEPH
FUCITO,

                              Respondents.

LOUIS L. STANTON, United States District Judge:

          By order dated April 27, 2020, the Court held that even if Petitioner could still be

considered in custody on his 2013 New York County conviction, his petition for a writ of habeas

corpus under 28 U.S.C. § 2254 challenging that conviction appeared to be untimely. The Court

directed Petitioner to file a declaration within sixty days showing cause why the petition should

not be dismissed as time-barred. 1 That order specified that failure to comply would result in

dismissal of the petition as time-barred.

          Petitioner has not filed a declaration or otherwise responded. Accordingly, the petition,

filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed as time-barred. The

Clerk of Court is directed to mail a copy of this order to Petitioner and note service on the

docket.

SO ORDERED.

Dated:      August 3, 2020
            New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.



1
 The Clerk’s Office mailed the order to Petitioner on June 5, 2020, and according to public
records, he remains incarcerated at the Manhattan Detention Complex.
